LEWIS, J.
We have for review Barge v. State, 763 So.2d 1239 (Fla. 1st DCA 2000). We have *973jurisdiction. See art. V, § 3(b)(4), Fla. Const.
Barge challenges his sentences under the Prison Releasee Reoffender Act (“the Act”), the habitual violent felony offender statute, and the habitual felony offender statute. The imposition of equal, concurrent sentences under the Act, the habitual violent felony offender statute, and the habitual felony offender statute does not violate principles of double jeopardy; it does, however, violate the Act itself. See Grant v. State, 770 So.2d 655, 657-59 (Fla.2000). Therefore, we vacate the decision of the district court and remand for reconsideration upon application of our decisions in Grant; State v. Cotton, 769 So.2d 345 (Fla.2000); McKnight v. State, 769 So.2d 1039 (Fla.2000); and Ellis v. State, 762 So.2d 912 (Fla.2000).
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, and QUINCE, JJ., concur.